RESOLUCIÓN
Vistos los escritos radicados por el peticionario, el Tribunal, en auxilio de su jurisdicción, suspende los efectos de la certificación expedida por la Comisión Estatal de Elecciones para el Distrito Representativo Núm. 12, hasta que la reso-lución de la Junta- Revisora Electoral en el caso de impugna-ción sea final y firme.
Lo acordó el Tribunal y certifica el señor Secretario. El Juez Asociado Señor Martín emitió voto disidente. Los Jueces Asociados Señores Irizarry Yunqué y Negrón García no in-tervinieron. Los demás jueces se reservan el derecho de expre-sarse.
(Fdo.) Ernesto L. Chiesa

Secretario

—O—